UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                  No. 99-4279

LAWRENCE MARCELL WILLIAMS,
Defendant-Appellee.

UNITED STATES OF AMERICA,
Plaintiff-Appellant,

v.                                                                  No. 99-4280

VASILIOS DOURDOUMIS,
Defendant-Appellee.

Appeals from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Raymond A. Jackson, District Judge.
(CR-99-6, CR-99-7)

Argued: February 29, 2000

Decided: June 5, 2000

Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Reversed and remanded by unpublished opinion. Judge Traxler wrote
the majority opinion, in which Judge Niemeyer concurred. Judge
Michael wrote a dissenting opinion.

_________________________________________________________________
COUNSEL

ARGUED: Alessandra DeBlasio, Special Assistant United States
Attorney, Alexandria, Virginia, for Appellant. William Anthony
Lascara, LASCARA & ASSOCIATES, P.C., Norfolk, Virginia, for
Appellees. ON BRIEF: Helen F. Fahey, United States Attorney,
Alexandria, Virginia; James Ashford Metcalfe, Assistant United
States Attorney, Norfolk, Virginia, for Appellant. Steven C. Frucci,
BRYDGES, MAHAN, OBRIEN & FRUCCI, P.C., Virginia Beach,
Virginia, for Appellee Dourdoumis.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

TRAXLER, Circuit Judge:

Lawrence Marcell Williams and Vasilios Dourdoumis (the "Defen-
dants") were indicted on various charges stemming from their illegal
possession of handguns. The Defendants moved to suppress the evi-
dence obtained during what they contended was an illegal search and
seizure. The district court granted the suppression motions, and the
government now appeals. We reverse and remand.

I.

Shortly before eleven o'clock one evening, Virginia Beach police
officer Matthew Bracey was dispatched after a "9-1-1 hang-up" call
to the Burger King restaurant where the call originated. J.A. 21. The
restaurant was located in a part of town where robberies were
reported from time to time.

When he arrived at the restaurant, Officer Bracey saw the Defen-
dants standing outside using a pay phone attached to the front of the
building. Bracey also saw two Burger King employees outside the

                    2
restaurant, on the other side of the restaurant entrance from the Defen-
dants. Bracey, who was in uniform, parked his marked police car near
the employees, away from the Defendants, and approached the
employees. One of the employees told Bracey that the Defendants had
entered the restaurant without ordering and had gone into the bath-
room, where they had stayed for an extended period. According to the
employee, the manager became nervous and called 911. Because the
Defendants left the bathroom and walked out of the restaurant just as
the manager placed the call, she hung up before speaking to the dis-
patcher. The employee told Bracey that the Defendants "weren't
doing anything wrong" and that the manager "was overreacting" when
she called 911. J.A. 33.

As Bracey approached the employees, the Defendants looked at
him and then began walking away from the restaurant. After talking
with the employees, Bracey did not wait to talk to the manager, but
instead got back in his car and caught up with the Defendants, who
were still walking, not far from the restaurant. Bracey pulled his car
off the road several yards behind the Defendants, turning on the flash-
ing lights located in the back window and in the front grill of the car
so the car would be visible to traffic. Bracey did not activate the over-
head lights.

The Defendants kept walking until Bracey got out of his car,
walked up to them, and asked if he could "talk to them for a minute."
J.A. 24. Bracey explained that he had been dispatched to the Burger
King because "somebody felt like the Burger King was going to be
robbed." J.A. 24. Bracey told the Defendants that there had been a
"series of robberies" in the area, J.A. 46, and that he "wanted to make
sure they weren't up to no good." J.A. 24. Bracey readily admitted at
the suppression hearing that he had no knowledge of any robberies
that night and that his statement was a "ruse" intended to encourage
the Defendants' cooperation.

The Defendants stopped walking when Bracey asked if he could
talk to them. Dourdoumis told Bracey that they worked at an ocean-
front restaurant and were just walking home. Bracey asked Dour-
doumis if he could pat him down for weapons, specifically telling
Dourdoumis that he was not looking for drugs. Although Dourdoumis
made no verbal reply, he put down the leather jacket he was carrying

                     3
over his arm, held his arms straight out, and spread his legs. While
Bracey patted him down, Dourdoumis told the officer that he and
Williams "were just waiting for a ride." J.A. 25. Bracey found nothing
in his frisk of Dourdoumis.

Bracey then picked up the leather jacket that Dourdoumis had
placed on the ground and noticed that it felt unusually heavy. Bracey
squeezed the inside breast pocket and felt a gun. Bracey dropped the
jacket, withdrew his own gun, and ordered Dourdoumis and Williams
to lie down on the ground. They immediately complied. Another
police unit had arrived on the scene at this point, and an officer from
that car handcuffed the Defendants and discovered another handgun
in the waistband of Williams's pants. The serial numbers of both guns
had been obliterated. After the Defendants were arrested, Williams
gave statements indicating that he and Dourdoumis bought the hand-
guns together and that they knew when they bought the guns that the
guns were stolen.

Williams and Dourdoumis were charged with knowingly possess-
ing stolen firearms, see 18 U.S.C.A. § 922(j) (West Supp. 1999), and
with knowingly possessing firearms with obliterated serial numbers,
see 18 U.S.C.A. § 922(k) (West Supp. 1999). Dourdoumis was also
charged with being a felon in possession of a firearm. See 18
U.S.C.A. § 922(g)(1) (West Supp. 1999).

The Defendants moved to suppress, arguing that the initial stop
was improper because Officer Bracey lacked a reasonable suspicion
to believe that the Defendants were involved in a crime. The district
court granted the Defendants' motions.

The court rejected the government's argument that the encounter
between Bracey and the Defendants was a consensual police-citizen
encounter and thus outside the reach of the Fourth Amendment,
instead concluding that the encounter was a stop governed by Terry
v. Ohio, 392 U.S. 1 (1968). The court then determined that Officer
Bracey lacked a particularized suspicion that the Defendants were
involved in criminal activity. Finally, the district court ruled that
while Dourdoumis's "actions were reasonably construed as suggest-
ing consent," a reasonable person would have believed that consent
was compelled. J.A. 72. The district court thus concluded that the pat-

                    4
down search of Dourdoumis was improper. The court also concluded
that any consent from Dourdoumis did not extend to a search of the
leather jacket.

II.

Appealing the suppression of the evidence pursuant to 18 U.S.C.A.
§ 3731 (West Supp. 1999), the government contends the district court
erred in ruling that this case involved a Terry stop rather than a con-
sensual encounter between the Defendants and Officer Bracey. We
agree.

"Our cases make it clear that a seizure does not occur simply
because a police officer approaches an individual and asks a few
questions." Florida v. Bostick, 501 U.S. 429, 434 (1991). "So long as
a reasonable person would feel free to disregard the police and go
about his business, the encounter is consensual and no reasonable sus-
picion is required." Id. (citation and internal quotation marks omit-
ted); see also United States v. Mendenhall, 446 U.S. 544, 554 (1980)
(opinion of Stewart, J.) ("[A] person has been `seized' within the
meaning of the Fourth Amendment only if, in view of all of the cir-
cumstances surrounding the incident, a reasonable person would have
believed that he was not free to leave.").

Whether an encounter between citizens and the police is a Fourth
Amendment seizure or a consensual encounter raising no constitu-
tional questions is an issue of fact that cannot be reversed unless the
district court's findings are clearly erroneous. See United States v.
Porter, 738 F.2d 622, 625 (4th Cir. 1984) (en banc); accord United
States v. Gray, 883 F.2d 320, 322 (4th Cir. 1989). However,
"[b]ecause the test [to determine whether an encounter was consen-
sual or a Fourth Amendment seizure] is an objective one, its proper
application is a question of law." United States v. Sullivan, 138 F.3d
126, 133 (4th Cir. 1998).

Determining whether an encounter was consensual requires consid-
eration of many different factors, including "the threatening presence
of several officers, the display of a weapon by an officer, some physi-
cal touching of the person of the citizen, or the use of language or
tone of voice indicating that compliance with the officer's request

                    5
might be compelled." Mendenhall, 446 U.S. at 554; cf. Gray, 883
F.2d at 322 ("The federal courts have examined a variety of factors
when determining whether a particular police-citizen encounter con-
stitutes a seizure in the context of airport surveillance. They have,
however, tended to focus on three particular areas: (1) the conduct of
the police; (2) the characteristics of a particular defendant; and (3) the
physical surroundings of the encounter."). After considering the facts
in light of the appropriate factors, we conclude that this case involves
a quintessential consensual police-citizen encounter, and not a seizure
within the meaning of the Fourth Amendment.

There is nothing in the conduct of Officer Bracey that would cause
a reasonable person to believe that he was not free to ignore Bracey's
questions or to terminate the encounter. The encounter initially
involved only Officer Bracey and the Defendants. When he
approached the Defendants, Bracey asked in a very conversational
way whether he could ask them a few questions.1 Bracey did not dis-
play his weapon until after he found the gun in Dourdoumis's jacket,
and he did not touch the Defendants or in any way prevent them from
leaving until the gun was found. Although Bracey told the Defendants
that he "wanted to make sure they weren't up to no good," this state-
ment did not indicate that the Defendants were the subjects of a par-
ticularized investigation.2 While Bracey was in uniform and had
_________________________________________________________________
1 The dissent contends this characterization of Officer Bracey's tone of
voice is not supported by the record, focusing on Bracey's statement that
he spoke to the Defendants "like a principal was speaking to a child or
a police officer was speaking to a suspect." J.A. 44. However, Bracey's
next statement was that he "was talking to them like people, just in a nor-
mal tone of conversation." J.A. 44. Considering Officer Bracey's testi-
mony as a whole and in context, we believe this conclusion is amply
supported by the record. We also note that the district court did not make
any factual findings about Bracey's tone of voice, nor did the court
include Bracey's tone of voice as a reason for rejecting the consensual
encounter theory.
2 When determining whether a "show of authority" converts an encoun-
ter into a seizure, one consideration is "whether the officer informed the
defendant that he positively suspected him of illegal activity rather than
treating the encounter as `routine' in nature." Gray, 883 F.2d at 323. We
see no meaningful difference between Officer Bracey's up-to-no-good
statement and the "you're-not-carrying-any-drugs-are-you?" kind of
question asked in many of the airport stop cases that have also been
found to involve consensual encounters. See, e.g., id.

                     6
activated the flashing grill lights on his police car, he did not activate
the overhead lights, and he parked the car several yards behind the
Defendants before approaching them on foot. Thus, we conclude that
Officer Bracey's limited "show of authority" would not cause a rea-
sonable person to believe he was not free to leave. In addition, the
encounter took place in a parking area beside a public street and, as
noted above, Bracey did nothing to prevent the Defendants from con-
tinuing their walk. These facts further indicate that the encounter was
consensual. See United States v. Morgan, 914 F.2d 272, 274 (D.C.
Cir. 1990) (per curiam) ("Wherever its precise boundaries may lie, a
seizure requires more than the initial encounter detailed in this record:
officers who, displaying no weapons and speaking in a normal tone
of voice, approach individuals in a public place and ask permission
to talk with them.").

The dissent focuses much of its attention on Officer Bracey's use
of the flashing grill lights when he pulled his cruiser in behind the
defendants. However, most of the cases cited by the dissent to show
that the use of flashing lights amounts to a show of authority and a
stop do not involve pedestrians but instead involve situations where
the police used flashing lights in the course of stopping or attempting
to stop a moving vehicle. See Brower v. County of Inyo, 489 U.S. 593,
594 (1989); McChesney v. State, 988 P.2d 1071, 1073 (Wyo. 1999);
Brooks v. State, 745 So. 2d 1113, 1113 (Fla. Dist. Ct. App. 1999);
State v. Yeargan, 958 S.W.2d 626, 627-28 (Tenn. 1997); Barrett v.
Commonwealth, 447 S.E.2d 243, 244 (Va. Ct. App. 1994), rev'd, 462
S.E.2d 109 (Va. 1995); Beckner v. Commonwealth , 425 S.E.2d 530,
531 (Va. Ct. App. 1993); State v. Langseth, 492 N.W.2d 298, 299
(N.D. 1992); State v. Indvik, 382 N.W.2d 623, 624 (N.D. 1986); State
v. Walp, 672 P.2d 374, 374-75 (Or. Ct. App. 1983).3 Given that it typ-
ically is a crime not to stop a vehicle when so signaled by law
_________________________________________________________________
3 In the cases that did not involve attempts to stop a moving vehicle,
the defendants were sitting in or standing near parked cars (in some
cases, with the engine running) when approached by the police. See
Clarke v. Commonwealth, 2000 WL 486257, at *1 (Va. Ct. App. Apr. 25,
2000); State v. Donahue, 742 A.2d 775, 778 (Conn. 1999); Lawson v.
State, 707 A.2d 947, 949 (Md. Ct. Spec. App. 1998); State v. Burgess,
657 A.2d 201, 202 (Vt. 1995); State v. Stroud , 634 P.2d 316, 317 (Wash.
Ct. App. 1981).

                     7
enforcement, see, e.g., Va. St. Ann. § 46.2-817 ("Any person who,
having received a visible or audible signal from any law-enforcement
officer to bring his motor vehicle to a stop, drives such motor vehicle
in a willful and wanton disregard of such signal, shall be guilty of a
Class 4 misdemeanor."), we do not find these cases particularly
instructive. Moreover, we again point out that the Defendants did not
stop when Officer Bracey parked his car behind them while they were
walking down the street. They did not stop until Officer Bracey
caught up with them and asked if he could ask them some questions.
While the determination of whether an encounter was consensual is
an objective one, that the Defendants did not feel compelled to stop
when Bracey turned on his flashing lights raises some question about
the dissent's conclusion that a reasonable person would have felt
compelled to stop.

Finally, we simply disagree with the dissent about the legal signifi-
cance of the district court's statement from the bench that "[t]his is
not a situation where the police [officer] . .. simply question[ed] these
defendants because he wanted to know about something somebody
else was doing or something that might be happening in the area. This
officer's focus was on these defendants." J.A. 59. As we noted above,
"whether the officer informed the defendant that he positively sus-
pected him of illegal activity rather than treating the encounter as
`routine' in nature" is relevant to the show-of-authority inquiry when
determining whether an encounter was consensual. Gray, 883 F.2d at
323. The district court's statement, however, seems to suggest that an
encounter can never be consensual if the officer believes that the per-
son he has stopped in fact committed a crime and the officer questions
that person about his own activities. Clearly, that is an incorrect anal-
ysis of the law. See, e.g., United States v. Wilson, 895 F.2d 168, 170-
71 (4th Cir. 1990) (per curiam) (finding encounter between a DEA
agent and the defendant to be consensual even though the agent
became suspicious of the defendant after watching the defendant in
an airport and even though the agent approached the defendant, iden-
tified himself as a DEA agent, asked the defendant if he was carrying
any drugs, and asked the defendant if he could search him). To the
extent that the district court's statement amounts to a factual finding,
it appears to rest on an incorrect legal principle, and we thus owe it
no deference. See Consolidation Coal Co. v. Local 1643, United Mine
Workers of America, 48 F.3d 125, 128 (4th Cir. 1995) ("[T]he clearly

                    8
erroneous rule does not protect findings `made on the basis of the
application of incorrect legal standards.'" (quoting Pizzeria Uno
Corp. v. Temple, 747 F.2d 1522, 1526 (4th Cir. 1984)).

After considering the record as a whole, we conclude that a reason-
able person would have felt free to decline Officer Bracey's request
to answer some questions or to otherwise terminate the encounter. See
Michigan v. Chesternut, 486 U.S. 567, 573 (1988) (The Mendenhall
free-to-leave standard "is designed to assess the coercive effect of
police conduct, taken as a whole, rather than to focus on particular
details of that conduct in isolation."); see also United States v. Analla,
975 F.2d 119, 121-25 (4th Cir. 1992) (finding encounter between
defendant and two, then later three, police officers to be consensual
in case where officers parked a police car on either side of the defen-
dant's car at 45-degree angles to the car; officers asked to see the
defendant's license and registration and informed the defendant that
he matched the description of a murder suspect; and officers never
told the defendant that he was free to leave, that he could refuse to
answer their questions, or that he could refuse the search of his car).
Accordingly, we conclude that the district court clearly erred when it
determined that the encounter between the Defendants and Officer
Bracey was not consensual.4 See United States v. Lattimore, 87 F.3d
647, 651 (4th Cir. 1996) (en banc) (A district court's factual determi-
nation is clearly erroneous if "it can be said that the view of the evi-
dence taken by the district court is implausible in light of the entire
record.").
_________________________________________________________________
4 When ruling that the encounter was not consensual, the district court
found it significant that Officer Bracey's real purpose in approaching the
Defendants was to search them rather than to ask them questions. While
we question whether the record supports the district court's characteriza-
tion of Officer Bracey's purpose, we note that even if Officer Bracey's
ultimate, or only, purpose was to search the Defendants, that does not
prevent the encounter from being a consensual police-citizen encounter.
See United States v. Wilson, 895 F.2d 168, 171 (4th Cir. 1990) (per
curiam) ("[A] permissible encounter does not mature into a seizure when
an otherwise consensual search occurs."). Moreover, the inquiry into
whether an encounter was a consensual one or a seizure is an objective
one. See id. The police officer's subjective intentions, therefore, do not
automatically convert a consensual encounter into a Fourth Amendment
seizure.

                    9
III.

Because we conclude that the encounter was a consensual one, we
must now turn to the issue of the pat-down search of Dourdoumis and
the discovery of the gun in his leather jacket. When Officer Bracey
asked if he could pat down Dourdoumis to see if he was carrying any
weapons, Dourdoumis responded by putting down the jacket he was
carrying and spreading out his arms and legs. The district court ruled
that while these "actions were reasonably construed as suggesting
consent, . . . any reasonable person would, under the circumstances
of the encounter, believe that consent was required and that he was
not free to terminate the encounter, refuse the search and leave." J.A.
72. The district court therefore concluded that the search was illegal
and that Dourdoumis did not consent to the search of his jacket.

As we understand the district court's order, the court concluded
that the otherwise consensual pat-down of Dourdoumis was tainted by
what the court viewed as an illegal detention. See Florida v. Royer,
460 U.S. 491, 507-08 (1983) (plurality opinion) ("Because we affirm
the . . . conclusion that Royer was being illegally detained when he
consented to the search of his luggage, we agree that the consent was
tainted by the illegality and was ineffective to justify the search.").
However, as discussed in the previous section, the encounter between
the Defendants and Officer Bracey was a consensual police-citizen
encounter; thus, there was no illegality to taint any consent given by
Dourdoumis. The district court's consent determination is a factual
one generally reviewed under the clearly erroneous standard. See Lat-
timore, 87 F.3d at 650. However, that standard is inapplicable where,
as here, the factual determination is premised upon an incorrect con-
clusion of law. See Consolidation Coal Co., 48 F.3d at 128; see also
United States v. Hare, 150 F.3d 419, 426 (5th Cir. 1998) ("On appeal,
this court accepts the trial court's factual findings at a suppression
hearing unless they are clearly erroneous or influenced by an incorrect
view of the law."). We therefore proceed to determine de novo
whether Dourdoumis voluntarily consented to the search.

When determining whether a consent to search was voluntarily
given,

          the totality of the circumstances surrounding the consent
          must be examined. In viewing the totality of the circum-

                    10
          stances, it is appropriate to consider the characteristics of the
          accused (such as age, maturity, education, intelligence, and
          experience) as well as the conditions under which the con-
          sent to search was given (such as the officer's conduct; the
          number of officers present; and the duration, location, and
          time of the encounter).

Lattimore, 87 F.3d at 650 (citation omitted).

In our view, Dourdoumis's actions clearly amounted to a consent
to search. See United States v. Smith, 30 F.3d 568, 571 (4th Cir. 1994)
(concluding that defendant consented to request to search his car by
unlocking the car door); Wilson, 895 F.2d at 172 (concluding that
defendant consented to officer's request to pat him down by "shrug-
ging his shoulders and raising his arms"). And our review of the
record convinces us that the consent was voluntarily given. The
request to search was made by a single officer during a consensual
encounter in a public area, and nothing in the way in which the
request was phrased suggested that Dourdoumis was required to com-
ply. Although the record contains scant evidence about Dourdoumis
himself, see Wilson, 895 F.2d at 171 (observing that whether a defen-
dant consented to a search is a subjective inquiry), we note that Dour-
doumis and Williams did not stop walking when Officer Bracey
parked his police car on the side of the road several yards behind
them, but only when Bracey got out of the car and asked if he could
talk to them. In our view, this indicates that Dourdoumis was not
intimidated by the mere presence of a police officer and that Dour-
doumis fully recognized that he was free to ignore Officer Bracey if
he so chose. After considering the totality of the circumstances sur-
rounding the encounter and Dourdoumis's consent, we conclude that
the consent was voluntarily given and that the pat-down was therefore
proper.

The next question we must consider is whether Officer Bracey
exceeded the scope of Dourdoumis's consent when he searched the
leather jacket. We conclude that the search of the jacket was proper.5
_________________________________________________________________
5 It is not clear from the record whether Officer Bracey intended to pat-
down the jacket when he picked it up or if he was merely handing it back
to Dourdoumis as a courtesy. Nonetheless, we assume for the purposes
of this opinion that Bracey searched the jacket when he picked it up from
the ground.

                    11
"When an official search is properly authorized--whether by con-
sent or by the issuance of a valid warrant--the scope of the search is
limited by the terms of its authorization." Walter v. United States, 447
U.S. 649, 656 (1980) (plurality opinion); see also United States v.
McFarley, 991 F.2d 1188, 1191 (4th Cir. 1993) ("While consent gen-
erally has its limits, a consensual search or seizure within those limits
does not implicate constitutional rights.")."The standard for measur-
ing the scope of a suspect's consent under the Fourth Amendment is
that of `objective' reasonableness--what would the typical reasonable
person have understood by the exchange between the officer and the
suspect?" Florida v. Jimeno, 500 U.S. 248, 251 (1991).

In this case, Dourdoumis was carrying the leather jacket over his
arm when Officer Bracey asked if he could pat down Dourdoumis for
weapons. Given that weapons can easily be hidden in a coat pocket,
a reasonable person would realize that consenting to a weapons pat-
down would authorize the officer to pat down a coat carried by that
person. See Jimeno, 500 U.S. at 251 ("The scope of a search is gener-
ally defined by its expressed object . . . . [The officer] had informed
[Jimeno] that he believed [Jimeno] was carrying narcotics, and that
he would be looking for narcotics in the car. We think that it was
objectively reasonable for the police to conclude that the general con-
sent to search [Jimeno's] car included consent to search containers
within that car which might bear drugs."). We do not believe this con-
clusion changes simply because Dourdoumis put down the jacket
before Bracey began the search, particularly since Dourdoumis did
not object when Bracey picked up the jacket. See United States v.
Espinosa, 782 F.2d 888, 892 (10th Cir. 1986) ("Failure to object to
the continuation of the search under these circumstances may be con-
sidered an indication that the search was within the scope of the con-
sent."). We therefore conclude that the district court erred in
determining that Dourdoumis did not consent to the search of his
leather jacket.

IV.

Our conclusions that the encounter was consensual and that Officer
Bracey's search of the leather jacket was proper disposes of Dour-
doumis's arguments that the gun should be suppressed. See McFarley,
991 F.2d at 1191 ("When a private citizen voluntarily consents to

                     12
interrogation or a search by police officers, however, he cannot later
claim, when criminal conduct is uncovered, that his Fourth Amend-
ment rights were violated."). As to Williams, however, the analysis is
somewhat different, given that he did not speak during the encounter
and did not consent to a search of his person.

When Officer Bracey found the gun in Dourdoumis's jacket, he
clearly had probable cause to arrest Dourdoumis, but he did not then
have probable cause to arrest Williams. Nonetheless, because Wil-
liams was with Dourdoumis at the Burger King and when the gun was
found, the presence of the weapon on Dourdoumis gave Officer
Bracey the right to perform a Terry pat-down to make sure Williams
was not armed. See United States v. Poms, 484 F.2d 919, 922 (4th
Cir. 1973) (per curiam) (concluding that Terry pat-down of a compan-
ion of the person arrested was proper: "[A]ll companions of the
arrestee within the immediate vicinity, capable of accomplishing a
harmful assault on the officer, are constitutionally subjected to the
cursory pat-down reasonably necessary to give assurance that they are
unarmed." (internal quotation marks omitted)). 6 That the pat-down
was performed while Williams was on the ground and in handcuffs
is insufficient, under the facts of this case, to convert the Terry stop-
and-frisk into an arrest. See United States v. Crittendon, 883 F.2d 326,
329 (4th Cir. 1989) (rejecting the argument that the use of handcuffs
turned a Terry stop into an arrest: "Brief, even if complete, depriva-
tions of a suspect's liberty do not convert a stop and frisk into an
arrest so long as the methods of restraint used are reasonable to the
circumstances."); United States v. Tilmon, 19 F.3d 1221, 1227-28 (7th
_________________________________________________________________
6 There may be circumstances where a blind application of the appar-
ently per se rule announced in Poms might be inappropriate. See, e.g.,
Ybarra v. Illinois, 444 U.S. 85, 94 (1979) (A warrant authorizing the
search of a bar and its bartender does not authorize a pat-down of the
bar's patrons absent an individualized suspicion that the patron to be
searched was armed and dangerous; "[t]he`narrow scope' of the Terry
exception does not permit a frisk for weapons on less than reasonable
belief or suspicion directed at the person to be frisked, even though that
person happens to be on premises where an authorized narcotics search
is taking place."). Given the circumstances of the encounter here, how-
ever, we have no doubt that the pat-down of Williams was appropriate
to protect Officer Bracey's safety.

                    13
Cir. 1994) (where officers believed suspect might be armed, ordering
suspect to lie on the ground and handcuffing him did not convert
Terry stop into an arrest). Once the gun was found on Williams, then
there was probable cause to arrest him as well.

V.

To summarize, we conclude that the encounter between Officer
Bracey and the Defendants was a consensual encounter not implicat-
ing the Fourth Amendment, that Dourdoumis voluntarily consented to
a search of his person, and that Officer Bracey did not exceed the
scope of that consent when he searched the leather jacket. The pres-
ence of the gun in that jacket gave Bracey probable cause to arrest
Dourdoumis, which gave Bracey the right to frisk Williams for weap-
ons.7 The district court, therefore, clearly erred by granting the Defen-
dants' suppression motions. Accordingly, we reverse the district
court's suppression order and remand to the district court for further
proceedings.

REVERSED AND REMANDED

MICHAEL, Circuit Judge, dissenting:

I agree that the test we apply here is the familiar one from Florida
v. Bostick: "So long as a reasonable person would feel free to disre-
gard the police and go about his business, the encounter is consensual
and no reasonable suspicion is required." 501 U.S. 429, 434 (citation
and internal quotation omitted). "Only when the officer, by means of
physical force or show of authority, has in some way restrained the
liberty of a citizen may we conclude that a `seizure' has occurred."
Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968). In applying this test, "a
court must consider all the circumstances surrounding the encounter
to determine whether the police conduct would have communicated
to a reasonable person that the person was not free to decline the offi-
cers' requests or otherwise terminate the encounter." Bostick, 501
U.S. at 439. My disagreement with the majority concerns its failure
_________________________________________________________________
7 Given these conclusions, we need not consider whether the encounter
between the Defendants and Officer Bracey could be sustained under
Terry v. Ohio, 392 U.S. 1 (1968).

                    14
to give appropriate consideration to the findings of the district court
or to recognize how the circumstances surrounding the encounter
would actually appear to a reasonable person. I therefore respectfully
dissent from Parts I and II of the majority's opinion. I would not reach
the issues discussed in Parts III and IV.

I.

Late in the evening on October 7, 1998, Officer Matthew Bracey
arrived at the Virginia Beach Burger King in a marked police car,
dressed in his uniform. As he approached two restaurant employees
who were working outside, Bracey made eye contact with both Law-
rence Williams and Vasilios Dourdoumis, who were using a pay
phone. Moments later, Bracey drove down the street to where Wil-
liams and Dourdoumis were walking, stopping a few yards behind
them in a dirt parking lot. Although he did not activate his overhead
lights, Bracey turned on the red and blue flashing lights in the front
grill of his police car and the flashing red lights in the rear window.
The two men continued to walk along the road until Officer Bracey
got out of his car and asked if he "could talk to them for a minute."
Williams and Dourdoumis then turned around to see a uniformed offi-
cer leaving a marked police car with red and blue lights flashing in
its front grill. Apparently before either Williams or Dourdoumis had
said a word, Officer Bracey said that he had been dispatched to the
Burger King because someone felt that it was "going to be robbed,"
that there had been a series of robberies in the area, and that he "just
wanted to make sure that they weren't up to no good." Dourdoumis
explained that he and his companion were simply walking home from
work; Officer Bracey responded by asking whether they were carry-
ing weapons and whether he could pat them down.

The district court summarized these events succinctly: "Officer
Bracey testified that he made eye contact with the defendants at the
Burger King, that he then approached them in his vehicle with lights
flashing and that he communicated to them the fact that there had
been several robberies in the area and that he would like to search
them. A reasonable person would, under the circumstances of the
encounter, not believe that he was free to terminate the interview and
leave."

                    15
The majority does not directly challenge any of the district court's
specific findings of fact, which may be disturbed only if they are
"clearly erroneous." See United States v. Porter, 738 F.2d 622, 625
(4th Cir. 1984) (en banc). Instead, the majority simply concludes that
the district court's ultimate finding, that the encounter between Offi-
cer Bracey and the defendants was not consensual,"is implausible in
light of the entire record." Ante at 9. The record, however, provides
ample support for the district court's conclusion.

Here, Officer Bracey displayed an unmistakable show of authority
that would give a reasonable person the impression that he was not
free to leave. A uniformed police officer in a marked police car with
red and blue lights flashing constitutes a substantial show of authority
in and of itself. See Brower v. County of Inyo , 489 U.S. 593, 597
(1989) (noting that "police car sought to stop the suspect only by the
show of authority represented by flashing lights and continuing pur-
suit"); Clarke v. Commonwealth, ___ S.E.2d ___, No. 0425-99-1,
2000 WL 486257, at *4 (Va. Ct. App. Apr. 25, 2000) ("We have held
that when a police officer signals a motorist with his flashing lights,
a reasonable motorist would conclude that he must comply with the
officer's authority and stop, and that such a stop constitutes a Fourth
Amendment seizure."); Barrett v. Commonwealth , 447 S.E.2d 243,
245 (Va. Ct. App. 1994) ("Clearly, Barrett was seized when Trooper
Lyons pulled in behind him and activated his flashing lights."), aff'd
in relevant part, rev'd on other grounds, 462 S.E.2d 109 (Va. 1995);
Beckner v. Commonwealth, 425 S.E.2d 530, 535 (Va. Ct. App. 1993)
(Commonwealth conceding that officer seized defendant when he
activated emergency lights on marked police vehicle).1 It is of no con-
_________________________________________________________________

1 Flashing red and blue lights present an obvious, unmistakable show
of police authority with an implicit command to stop. See, e.g., Brooks
v. State, 745 So. 2d 1113, 1113-14 (Fla. Dist. Ct. App. 1999) (uniformed
officer's use of flashing blue lights, even as a safety precaution, created
circumstance where reasonable person would not feel free to leave);
State v. Donahue, 742 A.2d 775, 780 (Conn. 1999) (state conceded that
no reasonable person would feel free to leave after police officer acti-
vated flashing lights on vehicle); McChesney v. State, 988 P.2d 1071,
1075 (Wyo. 1999) (motorist not free to leave after police officer acti-
vated red and blue flashing lights on police car); Lawson v. State, 707
A.2d 947, 951 (Md. Ct. Spec. App. 1998) (holding that officer's use of

                    16
sequence, of course, that Officer Bracey subjectively intended to
make his police car visible to oncoming traffic; under the objective
test of Bostick our sole consideration is the impression that the flash-
ing red and blue lights would make on a reasonable person. See, e.g.,
State v. Burgess, 657 A.2d 202, 203 (Vt. 1995) (holding that while
"officer may have subjectively intended to activate his blue lights
solely for the safety of other vehicles on the road," a reasonable per-
son would not have felt free to leave). A reasonable person is certain
to understand that when he is approached directly by a police cruiser
with flashing red and blue lights, the officer is making a display of
authority, not giving a safety warning. Thus, in this case a reasonable
person would not have felt free to disregard Officer Bracey's
unequivocal show of authority and continue to walk away.2
_________________________________________________________________

flashing emergency lights "was a show of authority that constituted a sei-
zure within the contemplation of the Fourth Amendment because it com-
municated to a reasonable person that there was an intent to intrude upon
[defendant's] freedom of movement"); State v. Yeargan, 958 S.W.2d
626, 630 (Tenn. 1997) ("When an officer turns on his blue lights, he or
she has clearly initiated a stop."); State v. Burgess, 657 A.2d 202, 203
(Vt. 1995) (holding that while "officer may have subjectively intended
to activate his blue lights solely for the safety of other vehicles on the
road," reasonable person would not have felt free to leave); State v.
Langseth, 492 N.W.2d 298, 301 (N.D. 1992) (police car that followed
vehicle with flashing lights converted encounter into a stop, even if flash-
ing lights were amber, not red); State v. Indvik , 382 N.W.2d 623, 627
(N.D. 1986) (stressing use of flashing red lights on police car as sign of
seizure); State v. Walp, 672 P.2d 374 (Or. Ct. App. 1983) (holding that
a reasonable person would not feel free to drive away once officer turned
on emergency lights); State v. Stroud, 634 P.2d 316 (Wash. App. 1981)
(holding that defendant "was `seized' for Fourth Amendment purposes,
at the moment the officers pulled up behind the parked vehicle and
switched on the flashing light").
2 The majority speculates that Williams and Dourdoumis disregarded
this clear display of authority by continuing to walk down the street. Ante
at 8. However, nothing in the record suggests that the two men saw
Bracey's cruiser stop behind them, with its lights flashing, until he called
out and they turned around to face him. Thus, the majority's inference
that "the Defendants did not feel compelled to stop when Bracey turned
on his flashing lights," ante at 8, is not supported by the evidence.

                    17
Moreover, the display of authority was not the only significant fac-
tor that would have led a reasonable person to believe that he was not
free to leave. Officer Bracey's initial statements to Williams and
Dourdoumis clearly indicated that "he positively suspected them of
illegal activity rather than treating the encounter as `routine' in
nature." United States v. Gray, 883 F.2d 320, 323 (4th Cir. 1989). The
record does not support the majority's assertion that Officer Bracey
spoke to Williams and Dourdoumis "in a very conversational way."
Ante at 6. To the contrary, Bracey testified that he spoke to the two
men authoritatively, "like a principal was speaking to a child or a
police officer was speaking to a suspect." (emphasis added). When
Bracey asked if he could talk to Williams and Dourdoumis for a min-
ute, the defendants simply stopped and turned to face him. Bracey
then told the defendants that robberies had been committed in the
area, that he had been dispatched to the Burger King (where he had
just seen them), that "somebody felt like the Burger King was going
to be robbed," and that he "just wanted to make sure that they weren't
up to no good." These circumstances do not suggest a "routine"
encounter. Rather, Officer Bracey's statements suggested to the
defendants that they had been placed at the scene of a specific crime
in which Bracey and at least one other person suspected their involve-
ment. Bracey further added to the impression that Williams and Dour-
doumis were suspects when he disregarded Dourdoumis's explanation
that they were just walking home and asked whether he could search
the men for weapons. As the district court found:"This is not a situa-
tion where the police [officer was] simply questioning these defen-
dants because he wanted to know about something somebody else
was doing or something that might be happening in the area. This
officer's focus was on these defendants."3 Under these circumstances,
_________________________________________________________________
3 The majority tries to brush aside this factual finding by saying that it
rests on a faulty legal premise. According to the majority, the district
court's statement "seems to suggest that an encounter can never be con-
sensual if the officer believes that the person he has stopped in fact com-
mitted a crime and the officer questions that person about his own
activities." Ante at 8. Even assuming that the district court misunderstood
the law, the majority's reasoning places the cart before the horse. Based
on everything Officer Bracey said and did, the district court found that
this was an encounter in which the officer had focused his attention on
these particular suspects. That factual finding did not rest on any legal
premise at all. The majority's quarrel is with the district court's legal

                  18
no reasonable person would have felt free to disregard the policeman
and walk away. Rather, a person would believe that he was required
to stay and dispel the officer's suspicion that he was "up to no good."
See United States v. Gonzales, 79 F.3d 413, 420 (5th Cir. 1996) (not-
ing that a "statement by a law enforcement officer that an individual
is suspected of illegal activity is persuasive evidence that the fourth
amendment has been implicated"); United States v. Berry, 670 F.2d
583, 597 (11th Cir. 1982) (en banc) ("Statements which intimate that
an investigation has focused on a specific individual easily could
induce a reasonable person to believe that failure to cooperate would
lead only to formal detention.") (footnote omitted).

Finally, the majority misreads the import of Officer Bracey's use
of a "ruse" in falsely informing the defendants that a robbery was sus-
pected at the Burger King. Ante at 9, n.4. As the district court found,
Bracey used the ruse because it "was effective in getting individuals
to consent to searches." Specifically, Bracey testified that when he
began encounters conversationally by saying "Hey, how are you
doing?", people would "just turn and walk off." In other words,
Bracey fabricated a story about a possible robbery because he knew
that by doing so, he made the defendants feel less free to leave. Cf.
Ohio v. Robinette, 519 U.S. 33, 48 (1996) (Stevens, J., dissenting)
(officer's success in obtaining consent to search 786 times in a single
year by asking particular question at end of traffic stop demonstrated
that reasonable persons did not feel free to refuse). As the majority
points out, the officer's subjective intentions do not automatically
convert a consensual encounter into a Fourth Amendment seizure.
_________________________________________________________________
conclusion that the stop was not consensual. But an appellate court can-
not disregard a district court's findings of fact just because it disagrees
with that court's subsequent conclusions of law. The cases cited by the
majority do not suggest otherwise. See Consolidation Coal Co. v. Local
1643, United Mine Workers of America, 48 F.3d 125, 128-30 (4th Cir.
1995) (refusing to defer to district court's finding that arbitrator was
biased when district court applied wrong burden of proof for bias); Pizze-
ria Uno Corp. v. Temple, 747 F.2d 1522, 1526, 1534 (4th Cir. 1984)
(finding plain error in district court's conclusion that registered trade-
mark was descriptive, not suggestive, when district court gave no weight
to presumptive validity of mark and assumed incorrectly that plaintiff
bore burden of proving that mark was suggestive).

                    19
Ante at 9 n.4. However, Officer Bracey's subjective intent is relevant
to the determination of whether there was a consensual encounter "to
the extent that that intent has been conveyed to the person con-
fronted." Michigan v. Chesternut, 486 U.S. 567, 576 n.7 (1988). See
also United States v. Mendenhall, 446 U.S. 544, 554 n. 6 (opinion of
Stewart, J.). As the district court clearly recognized, Bracey's impli-
cation that he suspected the defendants of robbery and his statement
that he wanted to make sure that they "weren't up to no good" were
calculated to give the two suspects the impression that they were not
free to leave. Bracey's "ruse," combined with his request to search for
weapons, plainly conveyed his intent to detain Williams and Dour-
doumis.

After considering all of the circumstances surrounding the encoun-
ter, I am convinced that a reasonable person would not have felt free
to leave. A reasonable person would not simply disregard a police
officer who directly approached him with flashing red and blue lights.
A reasonable person would not ignore the officer's accusations of
specific criminal conduct. And once the officer approached, accused,
and requested consent to search, a reasonable person would not feel
free to disregard the police and go about his business. Here, Bracey's
unmistakable display of authority, his indication through tone of voice
and express statements that Williams and Dourdoumis were robbery
suspects, and his clearly conveyed intent to detain the two defendants
combined to create a seizure under the Fourth Amendment.

II.

I would affirm the district court's finding that the encounter
between Officer Bracey and the two defendants was not consensual.
Because I also agree with the district court that Officer Bracey lacked
reasonable suspicion to detain the defendants, I would affirm the dis-
trict court's suppression of the evidence obtained through the uncon-
stitutional stop. I would not reach the issue of Dourdoumis's consent
to a search or the justification for the subsequent search of Williams.

                    20